---"\
   .,.,,_,,. r"'.'11
                                                                                                                                                                                     -~) jl
                                                                                                                                                                                 I    )   (


            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                 Page I of I



                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                JUDGMENT IN A CRIMINAL CASE
                                              v.                                            (For Offenses Committed On or After November I, 1987)


                                   Julio Delgado-Rodriguez                                 Case Number: 3:19-mj-22648

                                                                                           Thomas S Sims
                                                                                                                                                    -·
                                                                                                                                  Fil.JED
                                                                                           Defendant's Attorney


            REGISTRATION NO. 8623 3298
            THE DEFENDANT:                                                                                                            JUL 0 3 2019
             IZI pleaded guilty to count( s) 1 of Complaint
                                                                                                                          "-'Lt::.•·1•\   v~.   :..•. ~ 1 t11'.,   i.,uuH 1
              D was found guilty to count( s)                                                        :
                                                                                                                    SOUTHE:l'"N OiSTi\tCT OF C~\LIFOF\NIA
                                                                                                                               ::~~TY
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                   Nature of Offense                                                                 Count Number(s)
            8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

              D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~




              D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                            dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                          ~TIME SERVED                               0                                              days

             IZI Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI ·Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                             charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Wednesday, July 3, 2019
                                                                                         Date oflmposition of Sentence



                            DUSM                                                         HNiLtLOCK
                                                                                         UNITED STATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                                  3:19-mj-22648
